Title: To James Madison from James Dinsmore, 4 May 1809
From: Dinsmore, James
To: Madison, James


SirMontpeleir May 4th 1809
Your favours of the 16th & 24 Ult have been received and Shall be attended to, the articles Sent for by the waggon have Come to hand except the Grindstone which the waggoner Says he forgot to Call for. We are at present engaged in preparing flooring plank for the Colonnade it being the only Stuff we have kiln dryed, or indeed I May Say Sawed, Mr Gooch has engaged Sawyers to Cut by hand, to Make another kiln full, the water not holding out at the Saw Mill. We have been Considering that it would be a great addition, in the alteration of your Central room, to raise the upper Joist a foot or eighteen inches & give that Much More height to the Ceiling of the Dineing room, it is at present too low for the finish we wish to adopt over the doors & Side lights & will appear Still lower when the room Comes to be enlarged, the rooms above will answer the Same purpose as ever the only disadvantage will be a Step or two into them—and the aditional expence will not be great as we will, have to take down the partition ab[o]ve at any rate to put in a trussed one to Support the girder; you will please to let us know whether you approve of it as Soon as Convenient. We Can have the upper rooms prepared for use by the time you Come home & also the lower one in Such a State that you Can use it—we will require the keys of the upper rooms also the key leading up to the roof & the key of the Cellar under the dineing room. Yours with respect
Jas. Dinsmore
